Case 18-34808-SLM   Doc 95   Filed 01/07/19 Entered 01/07/19 16:28:45   Desc Main
                             Document     Page 1 of 4
Case 18-34808-SLM   Doc 95   Filed 01/07/19 Entered 01/07/19 16:28:45   Desc Main
                             Document     Page 2 of 4
Case 18-34808-SLM   Doc 95   Filed 01/07/19 Entered 01/07/19 16:28:45   Desc Main
                             Document     Page 3 of 4
Case 18-34808-SLM   Doc 95   Filed 01/07/19 Entered 01/07/19 16:28:45   Desc Main
                             Document     Page 4 of 4
